HAWKINS, J.
I concur in the judgment. The court properly sustained the objection to the question asked as to the reputation of the defendant, for the reason that such evidence is only admissible as to the general reputation. I, however, do not agree with the-expression in the opinion that, “in order that it [evidence of good character] may be admissible, it must be character in the trait involved in the charge. ’ ’ It should not be limited to such trait. It is a character of evidence of which any man charged with crime has a right to avail himself. A party charged with selling liquor to Indians would have the undoubted right to prove his general reputation as a good and law-abiding citizen, and let that fact go to the jury together with all the other evidence in the ease. Evidence of a previous good character is relevant in all criminal cases to the question of guilty or not guilty, and *222is to be considered by tbe jury with the other facts in the case. 1 Bishop on Criminal Procedure, 3d ed., par. 1114; People v. Shepardson, 49 Cal. 629. Such evidence as to character is permitted a wider range than being confined to the particular trait of character which the indictment impugns. 1 Bishop on Criminal Procedure, par. 1113.